                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

ROOR INTERNATIONAL BV,                                )
SREAM, INC.,                                          )
                                                      )
                              Plaintiffs,             )
                                                      )
                         v.                           )       No. 1:18-cv-03956-SEB-DML
                                                      )
BAPSHREE, LLC,                                        )
DINESHKUMAR PATEL,                                    )
                                                      )
                              Defendants.             )


                                             ORDER

       By order dated September 24, 2019, Magistrate Judge Debra McVicker Lynch

recommended that Plaintiffs’ case be dismissed for failure to prosecute their claims.           The

Magistrate Judge noted that on September 16, 2019, the Court issued an Order to Show Cause.

The Plaintiffs were ordered to show cause by September 23, 2019, why the complaint should not

be dismissed for failure to serve defendants within 90 days of its filing. To date, Plaintiffs have

not responded to the order to show cause. Plaintiff was advised that failure to comply with this

Court's Show Cause Order would result in this Magistrate Judge’s recommendation to the District

Court that his case be dismissed for failure of the Plaintiffs to prosecute their claims, pursuant to

Rule 41(b) of the Federal Rules of Civil Procedure.

       Accordingly, this action is DISMISSED WITHOUT PREJUDICE. Final judgment will

issue accordingly.

       IT IS SO ORDERED


             10/10/2019
       Date: ____________                         _______________________________
                                                   SARAH EVANS BARKER, JUDGE
                                                   United States District Court
                                                   Southern District of Indiana
Distribution:

Jonathan G. Chance
JC LAW OFFICES
jc@jc-law.com
